      Case: 1:19-cv-00145-DAP Doc #: 541 Filed: 03/06/20 1 of 2. PageID #: 12563



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                                )
                         Plaintiff,             ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                      )
 LLC, et. al.,                                  )
                                                )
                         Defendants.            )


                 RECEIVER’S MOTION FOR EXTENSION OF TIME TO FILE
                HIS RESPONSE TO THE FILING BY THE ADMINISTRATION
                   AND STAFF OF THE ART INSTITUTE OF LAS VEGAS


            Mark E. Dottore, the duly appointed and acting receiver herein (the

“Receiver”), by and through his undersigned counsel, respectfully moves this Court

for a seven (7) day extension of the deadline—i.e., through and including March 13,

2020—for the filing of his response to the filing by the Administration and Staff of

the Art Institute of Las Vegas [Dkt. No. 536] (the “Filing”). If the Filing is taken to

be a non-dispositive motion, then Rule 7.1(d) of the Local Rules for the United

States District Court for the Northern District of Ohio requires that any

memorandum in opposition to the Filing be filed and served within fourteen (14)

days after service (February 21, 2020); i.e., on or before March 6, 2020.

            The Receiver has worked diligently over the past two weeks to assemble his

response so that it will consist of detailed financial data and an accurate timeline of

events. However, the Receiver and his counsel have found that the two-week



{00024456-2 }
      Case: 1:19-cv-00145-DAP Doc #: 541 Filed: 03/06/20 2 of 2. PageID #: 12564



timeframe has proved insufficient to respond to the Filing’s nine single-spaced

pages. This request for extension is not made for the purpose of delay, but rather to

avoid filing a response that would otherwise require the filing of a supplementary

response.

            WHEREFORE, the Receiver requests that this Court to enter an order

(i) extending the deadline for the filing of his response to the Filing to an including

March 13, 2020; and (ii) for such other and further relief as is just.

Dated: March 6, 2020                            Respectfully submitted,

                                                /s/ Mary K. Whitmer
                                                Mary K. Whitmer (0018213)
                                                James W. Ehrman (0011006)
                                                Robert M. Stefancin (0047184)
                                                WHITMER & EHRMAN LLC
                                                2344 Canal Rd., Suite 401
                                                Cleveland, OH 44114
                                                Telephone: (216) 771-5056
                                                Facsimile: (216) 771-2450
                                                Email: mkw@weadvocate.net
                                                       jwe@weadvocate.net
                                                       rms@weadvocate.net

                                                Attorneys for the Receiver




{00024456-2 }

                                            2
